Exhibit 10.31

Director Summary Compensation Sheet

Annual Cash Compensation for Non-Employee Directors

The annual cash compensation for non-employee directors of Rackable Systems,
Inc. as of January 1, 2007, was as follows:

 

Annual Retainer for Board Members:

   $ 35,000

Annual Retainer for Committee Positions:

  

Audit Committee Chairperson:

   $ 15,000

Other Audit Committee members:

   $ 2,500

Compensation Committee Chairperson:

   $ 5,000

Other Compensation Committee members:

   $ 2,500

Nominating Committee Chairperson:

   $ 5,000

Other Nominating Committee members:

   $ 2,500

Annual Retainer for Non-Employee Chairman of the Board:

   $ 20,000

All retainer payments will be paid quarterly in arrears, pro-rated for any
partial quarters served.

Stock Option Grants for Non-Employee Directors

 

  •  

each non-employee director who is appointed as a member of the Board of
Directors after August 11, 2006 would be granted an option to purchase 18,667
shares of common stock, effective upon the date of such appointment. One
Forty-Eighth (1/48) of such shares would vest for each full month of Board
service following the grant date; and

 

  •  

upon the date of each Annual Meeting of Stockholders of the Company held after
2006 (“Annual Meeting Date”), each non-employee director serving as a member of
the Board of Directors immediately following such meeting shall be granted an
option to purchase 7,167 shares of common stock; provided, that, in 2007, such
grants would be made on the later of the Annual Meeting Date and June 11, 2007.
One-Twelfth (1/12) of such shares would vest for each full month of Board
service following the grate date.

Such options would be granted out of the Company’s 2005 Equity Incentive Plan
and will be granted in addition to any automatic grants provided for under the
Company’s 2005 Non-Employee Directors’ Stock Option Plan.